This case is before us on petition for writ of habeas corpus.
It is contended that the judgment and sentence is void because an item of cost was assessed against the defendant which he could not lawfully be required to pay. If the costs assessed were not within the legal amounts assessable, the defendant had remedy by appeal to contest the alleged illegal items and, if in reviewing the judgment and disposing of the issues the circuit court departed from the essential requirements of the law, the defendant had his remedy by certiorari to this Court.
The petition does not show that petitioner has served that part of the sentence legally imposed upon him.
Petition is denied.
So ordered.
TERRELL, C. J., BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.